         Case 1:15-cv-05686-PAC Document 27-1 Filed 03/19/19 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


United States ex rel. Rahimi and Schulte, )
et al.,                                   )
                                          )
   Plaintiffs,                            )                    15-Civ-5686 (PAC)
                                          )
v.                                        )
                                          )
Walgreens Boots Alliance, Inc.,           )
                                          )
   Defendant.                             )


                                      [PROPOSED] ORDER
       The Court having considered Relators’ Consent Motion to Dismiss with prejudice the

claims that Relators have brought on behalf of the District of Columbia and the states of California,

Colorado, Connecticut, Delaware, Florida, Georgia, Hawaii, Illinois, Indiana, Iowa, Louisiana,

Maryland, Massachusetts, Michigan, Minnesota, Montana, Nevada, New Jersey, New Mexico,

New York, North Carolina, Oklahoma, Rhode Island, Tennessee, Texas, Virginia and Washington

(“the State Plaintiffs”), and the Court having found dismissal of those claims to be in the best

interest of the Parties and in furtherance of the public purposes of the false claims laws of the State

Plaintiffs, and in light of the State Plaintiffs having consented in writing to the Relators’ motion to

dismiss their claims with prejudice and having provided the reasons for their consent taking into

account the best interest of the Parties and the public purposes of their false claims laws, it is

ORDERED THAT:

       Relators’ claims on behalf of the State Plaintiffs are dismissed with prejudice.



                                               _______________________________________
                                               UNITED STATES DISTRICT COURT JUDGE
